The petition for rehearing quotes from the opinion the following: "A principal is not bound by the false representation of his agent made without his knowledge, consent or authority, nor an officer of the company by the representations of the company's agent so made," and says that Cunningham was not an agent, but an officer of the company and claims that the company is bound by the representations of its officer, if it accepts the fruits thereof.
The quotation above refers to Erisman and not to the company.
Rehearing denied.